DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 2/3/2021. Claims 21, 22, 32, and 33 have been amended. Claims 21-40 are pending.
The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Response to Arguments
	Applicant’s arguments against the prior art rejections in view of the current amendments have been fully considered and are deemed to be persuasive. These rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In analyzing independent claim 21, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “wherein each of the at least two digital filters is configured to filter the respective white gaussian noise signal WGNi of the corresponding white gaussian noise generator”, “wherein at least one of the at least two numerically controlled oscillators is configured to digitally shift the respective digital baseband signal si of the corresponding signal generator by a respective frequency offset Δfi”, “wherein at least one of the at least two numerically controlled oscillators is configured to digitally shift the respective filtered white gaussian noise signal WGNi * Hi of the corresponding digital filter by a respective frequency offset Δfi”, and “wherein at least one of the at least two adders is configured to add the respective digital filter output WGNi * Hi of the corresponding digital filter to the respective frequency-shifted digital baseband signal si’ of the corresponding numerically controlled oscillator”. In view of the instant specification, the claimed interleaving is shown as a mathematical concept in the claim in addition to the specification pages 12, 15, 16, and 17.

i”, “wherein each of the at least two white gaussian noise generators is configured to output a respective white gaussian noise signal WGNi” are pre-solution activities. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features “signal generators”, “numerically controlled oscillators”, “white gaussian noise generators”, “digital filters”, “adders”, “digital-to-analog converters”, and “analog processors” are well-understood, routine, and conventional computer component performing conventional computer function of receiving data, as evidenced by references Hu (20150061610 pub. Mar. 5, 2015, par. [0043] disclosing noise generation and adder), Bauernfeind et al. (20080042753 pub. Feb 21, 2008, par. [0004] disclosing oscillator and digital filter), Kim et al. (5416512 patented May 16, 1995, Col. 8 lines 24-37 disclosing analog processor), and Hong (5532749 patented Jul. 2, 1996, Col 2 lines 3-28 disclosing digital/analog converters). Hence, these features do not constitute significantly more than the judicial exception.

Independent claim 32 is the method claim corresponding to claim 21 and is therefore rejected according to the same reasons given above.

Claims 22-31 and 33-40 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claims 21 and 32. Furthermore, claims 30 and 39 recite mathematical calculations in addition to the abstract idea recited in the corresponding independent claim. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

Accordingly, for the reasons provided above, claims 21-40 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.

Examiner’s Note
	Claims 21-40 do not have prior art rejections because prior arts either alone or in combination do not disclose the limitations “wherein each of the at least two numerically controlled oscillators is configured to digitally shift the respective digital baseband signal si of the corresponding signal generator by a respective frequency offset Δfi, wherein each of the at least two numerically controlled oscillators is configured to digitally shift the respective filtered white gaussian noise signal WGNi * Hi of the corresponding digital filter by a respective frequency offset Δfi, and wherein at least one of the at least two adders is configured to add the respective digital filter output WGN, * H, of the corresponding digital filter to the respective frequency-shifted digital baseband signal si’ of the corresponding numerically controlled oscillator” in claim 21 and similarly in claim 32.

	While no prior art rejection is given, the claims are rejected under 35 U.S.C. 101.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111